Citation Nr: 0734183	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension (HTN).  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with secondary erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1962 and January 1968 to June 1969.  His military 
occupational specialty (MOS) was security and air police.  
Personnel records also show that the veteran was in the Air 
Force Reserves or Air National Guard from 1962 through 1981 
also in the area of security (air police), excluding the 
second period active service noted above when he was 
stationed in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

During the course of the appeal, the RO assigned a separate 
rating for loss of use of the creative organ (special monthly 
compensation) as associated with the veteran's service-
connected diabetes mellitus.  This separately assigned rating 
is not under appeal in this decision as that constitutes a 
grant of that benefit.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
tinnitus is related to service.  

2.  The competent medical evidence does not demonstrate that 
HTN is related to service or proximately due to service-
connected diabetes mellitus.  HTN was not shown to be present 
within 1 year following separation from service.

3.  The veteran's service-connected diabetes mellitus 
requires the veteran to use insulin, but he does not follow a 
restricted diet and his activities are minimally restricted.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  HTN was not incurred in or aggravated by active service, 
is not proximately due to, the result of, or aggravated by 
any disease or injury incurred in or aggravated by service, 
and did not manifest to a compensable degree within one year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 7 Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).  

3.  The schedular requirements for an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.120, Diagnostic Code (DC) 
7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in March 2003 and February 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis or the evidence necessary to establish an increased 
rating, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, to include records from when he was with the Air 
National Guard, VA audiometric and diabetes mellitus/HTN 
examinations, and statements and testimony from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and February 2007.  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as HTN to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Service connection can also be granted for any disability 
that is proximately due to, the result of, or aggravated by a 
service connected disorder.  38 C.F.R. § 3.310 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Tinnitus

It is contended by the veteran that he has bilateral tinnitus 
of service origin.  He points out that service connection has 
been established for left ear hearing loss.  

The available medical records include treatment records from 
the veteran's second period of active service and from his 
time with the reserves.  Pertinent clinical findings show 
that he complained of fullness in the right ear in June 1966, 
gave a history of hearing loss and ear problems on periodic 
examinations in February 1967 and April 1968, and otitis 
media with reduced hearing in the left ear was noted at the 
time of the 1968 exam.  In May 1971, he was seen for an ear 
ache.  He again reported a history of ear problems and 
hearing loss at the time of periodic evaluations in January 
1971 and December 1971.  In January 1971, it was noted that 
he occasional ear infections with running ears and some 
hearing loss.  In November 1972, he was seen for a right ear 
infection.  When examined in December 1972, the veteran 
reported that he had undergone an ear operation in October 
1970.  Upon exam in December 1974, it was noted that a left 
ear tympanoplasty had been performed.  This surgery had been 
performed in 1970.  He still had some hearing loss.  In July 
1975, the veteran was seen for residuals of left ear otitis 
media.  His history of ear surgery with slight hearing loss 
was noted upon periodic examination in February 1979.  

Private records dated in 1973 show treatment for a cardiac 
condition.  Examination of the ears upon admission was 
unremarkable.  Additional private treatment records from 
December 1993 reflect a history of ear infections.  In a May 
1995 record, the veteran complained of a right ear buzzing 
noise.  The examiner's impression was tinnitus, and the 
veteran was referred for additional testing.  Another private 
physician reported in July 1995 that he had seen the veteran 
in June for complaints of having a 2 to 3 month history of 
right tinnitus.  Examination revealed a normal eardrum on the 
right (after removing some wax).  The left eardrum was 
severely retracted.  Audiometric examination revealed 
bilateral hearing loss, somewhat worse on the left.  The 
impression was that the veteran had benign tinnitus 
associated with sensorineural hearing loss.  

Additional private reports from another physician in July 
1995 reflect that the right ear buzzing continued, and the 
veteran added the onset of facial pain.  An impression of tic 
douloureux was made, and he was prescribed Tegretol.  On 
follow-up in August 1995, the veteran said that the facial 
pain was gone and he felt great.  

When examined by VA in October 2002, the veteran voiced no 
history of tinnitus, and the ears were reported as normal on 
examination.  Additional VA examination was conducted in May 
2003 to obtain a medical opinion regarding the etiology of 
the veteran's tinnitus.  The examiner noted that the claims 
file and service records were reviewed.  At this time, the 
veteran provided a history of middle ear problems dating back 
to childhood.  He said that he underwent tympanoplasty on the 
right ear in 1970 with minor problems ever since.  A history 
of civilian industrial employment was reported, and the 
veteran reported using ear protection.  The examiner reported 
that tinnitus was denied.  

At a December 2005 personal hearing, the veteran stated that 
the tinnitus started in his left ear during service and that 
he now had it in both ears.  During service, he was a 
security policeman and around aircraft engines all of the 
time as they were guarding them.  They did not use hearing 
protection.  As a civilian, he used ear plugs for protection 
at a plant.  He also testified that he never told the VA 
examiner in 2003 that he did not have tinnitus.  

Additional VA examination was conducted in January 2007 to 
determine the etiology of the veteran's tinnitus.  The 
examiner reviewed the claims file.  She noted that the 
veteran reported tinnitus on two occasions in 1995.  While in 
the military, he was treated on 3 occasions for right ear 
complaints, but that tinnitus was never mentioned.  She also 
noted that he had multiple hearing tests both within and 
outside the military without documentation of tinnitus.  The 
audiologist was told that the veteran had active duty and 
reserve duty status for many years, and that his work detail 
as a security policeman included noise exposure around the 
flight line, as well as exposure to M16s and M60s.  The 
veteran said that he did not use hearing protection for the 
first 15 years of his military service but did so after this.  

The audiologist noted that the veteran reported occupational 
noise exposure as he worked in a factory for 36 years with 
consistent use of hearing protection.  He also reported 
recreational noise exposure in that he seasonally hunted.  He 
noted constant and bilateral tinnitus in the 1990s.  He did 
not know what caused this or the circumstances of its onset.  

The VA audiologist opined that it was not at least as likely 
as not that the veteran's tinnitus was related to his noise 
exposure during service.  Her rationale was that there was no 
mention of, or treatment for, tinnitus while in the military 
despite being seen for ear concerns.  Also, the first mention 
of tinnitus was in 1995, 33 years after active duty and 14 
years after reserve duty.  

After reviewing the entire evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's tinnitus is due to service.  The 
SMRs do not reference tinnitus.  The post service medical 
evidence first reveals a complaint of ringing in the ear in 
1995, many years after service.  Recent VA audiology reports 
diagnose tinnitus.  While the veteran's SMRs and his 
testimony indicate that he was exposed to noise in service, 
he has also testified that his civilian employment required 
that he wear hearing protection.

The opinion of a private physician in 1995 that the veteran's 
tinnitus was associated with his sensorineural hearing loss 
has been noted.  Little probative weight, however, is given 
to the statement as the rationale for the opinion was not 
provided.  Moreover, review of the claims file was not 
indicated.  

The Board finds that the most persuasive opinion of record is 
provided by the VA audiologist in 2007 who opined that it was 
not at least as likely as not that the veteran's tinnitus was 
related to his noise exposure.  It was also her opinion that 
the veteran's hearing loss was more than likely related to a 
history of ear infections rather than noise exposure.  This 
is in contradiction to the private examiner's opinion 
summarized above who opined that the veteran's tinnitus was 
associated with sensorineural hearing loss.  The Board's 
finds the VA audiologist's opinion more probative not only 
because she reviewed the claims file and examined the 
veteran, but also because she provided rationale for her 
opinions.  She noted that the record was negative for report 
of tinnitus for many, many years after service, despite his 
being seen for ear concerns during service and while in the 
reserves.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


HTN

It is also contended that HTN is of service origin or that it 
resulted from the service-connected diabetes mellitus.  

Review of the SMRs and reserve records is negative for report 
of HTN or high blood pressure.  Post service private records 
show that the veteran was admitted with complaints of severe 
vomiting that occurred the day before admission about 1/2 hour 
after eating.  Red spots later developed.  On the day of 
admission, the veteran said that he had been called for 
reserve duty the next day and had checked with the physician 
because of the red dots on his face.  He felt generally good 
otherwise and denied any history of HTN.  On examination, his 
blood pressure was 130/70.  Evaluation showed cardiac 
irregularity, considered benign, and with no findings of 
myocardial infarction or HTN.  The impression was probable 
petechiae due to the effects of severe emesis associated with 
acute gastritis.  

Private records dated in 1994 reflect a diagnosis of HTN.  
When examined by VA in October 2002, it was noted that HTN 
was present at that time.  It was also noted that diabetes 
had been found four years earlier.  A private examiner also 
noted the presence of HTN in April 2003.  

At the December 2005 hearing, the veteran testified that at 
the time of a weekend drill in 1973 when he was on active 
duty, he had a violent fit of vomiting.  It was so violent 
that all of the blood vessels in his face and chest and neck 
burst, and he was covered in red dots.  The vomiting caused 
him to have an irregular heartbeat and his blood pressure 
rose.  He was placed on hypertensive medications.  He 
continued to take medications today for his HTN.  

A private record dated in January 2006 reported that his HTN 
was under excellent control.  When examined by VA in January 
2007, the veteran claimed that his HTN was secondary to his 
diabetes mellitus.  The examiner reviewed the claims file.  
The veteran gave a history of having had HTN for at least 20 
years and of diabetes for 12 years.  His HTN was noted to be 
well controlled by medication, and he did not have headaches 
or any other symptoms referable to HTN.  It was the 
physician's opinion that it was likely as not the veteran's 
HTN was essential.  It was at least as likely as it is not 
that the HTN was not secondary to diabetes mellitus as by the 
veteran's own medical history, he had been diagnosed with HTN 
long before he was diagnosed with diabetes mellitus.  

After review of the claims file, the Board finds that the 
evidence preponderates against finding that HTN was incurred 
in service or within the presumptive period thereafter.  
Moreover, HTN is not secondary to service-connected diabetes 
mellitus.  

HTN was not noted during a period of active service or on 
reserve treatment records.  HTN was not diagnosed in 1973 
although the veteran has testified that this was when his HTN 
originated.  It was specifically determined at the time that 
HTN was not shown.  It was not until 2004 that HTN was 
reported on a treatment records.  This is many years after 
service separation.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  While the competent medical evidence does show that 
the veteran now suffers from HTN, the evidence does not show 
that the current HTN was incurred in or aggravated during 
service. Furthermore, the record includes a competent medical 
opinion that the condition is not related to the veteran's 
service-connected diabetes.  In the absence of competent 
medical evidence linking any current HTN to service or to a 
service-connected disability, service connection must be 
denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence that his hypertension began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current HTN was incurred in or aggravated 
by service or that HTN manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Furthermore, the competent medical evidence does 
not show that the veteran has HTN that is the result of his 
service-connected diabetes mellitus.  Therefore, service 
connection for HTN must be denied.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Diabetes Mellitus

It is argued that a rating in excess of 20 percent is 
warranted for diabetes mellitus.  

The veteran has appealed the disability initially signed, 
with the grant of service connection in a July 2003 rating 
decision.  Because he appealed the initial rating as to this 
disorder, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119, 12-27 (1999).  In the July 2003 decision, a 20 percent 
rating was awarded, effective from January 17, 2002.  The 
grant was based on presumption of exposure to herbicides.  

Private treatment records show that the veteran's diabetes 
mellitus was considered mild and early in 1999.  He was 
encouraged to lose weight and exercise.  Worsening control 
was noted in September 2000.  Glyburide, 2.5 mg, was 
prescribed.  In 2001, his diabetes was under good control 
with Glocovance.  

In an April 2002 record, it was noted that this was a follow-
up report to a recent hospitalization.  The veteran had had 
hyperglycemia for uncontrolled diabetes when he stopped 
taking his medicines.  This resulted in a seizure.  His 
condition improved with insulin.  He was to continue with 
Humulin 70/30 units in the morning with 16 units at night.  
Later that month, the units at night were increased to 18.  
In May 2002, he was to continue with Humulin 70/30, 12 units 
in the morning and 18 at night.  Records from this period 
also show that he was often encouraged to lose weight and 
exercise.  

When examined by VA in October 2002, type 2 diabetes mellitus 
was noted.  This had been diagnosed 4 years previously.  The 
report indicated that the veteran had been taking insulin 
since hospitalization in May 2002.  Prior to that, he had 
been taking oral hypoglycemic agents.  He was on insulin at 
70/30, 12 units in the morning and 15 at night.  

VA records dated in 1995 show that the veteran was seen for 
consultation on a weight loss program.  In June 2005, he was 
walking and cutting grass.  When examined at a private 
facility in November 2005, he had not been eating correctly 
or exercising.  His sugars, however, were improving.  He was 
to continue with Humulin 25/75, 55 units in the morning and 
65 before dinner.  In August 2005, his Humulin was 25/75, and 
units ranged from 44 to 50 units in the morning and 54to 55 
before dinner.  

At the December 2005 personal hearing, the veteran testified 
that he was on restricted diet, and said that his doctor had 
told him to take slow walks, but not do anything "heavy."  
He said that he urinated frequently and that this interfered 
with daily living.  He was receiving ongoing treatment for 
his condition.  He felt that his diabetes was uncontrolled 
and had increased in severity.  

Upon VA diabetes mellitus examination in January 2007, the 
examiner noted that claims file was reviewed.  The veteran 
reported that his hypoglycemic attacks were provoked by 
exercise and that they occurred about once a month during 
winter time.  His history included hospitalization for a 
period of about 3 weeks for uncontrolled diabetes.  He saw an 
ophthalmologist 2 months earlier who told him that there was 
no evidence of diabetic retinopathy.  He had gained about 40 
pounds in the last 2 years and had an excellent appetite.  He 
was not following a specific diet.  His day to day activities 
were restricted minimally if at all due to his diabetes.  He 
retired in 2002 from his job as a machinist.  He saw his 
doctor every 3 months.  There was no tingling or numbness in 
his fingers or toes.  He also denied having any diabetes 
mellitus related bladder, bowel, vascular, or skin problems.  
He said that he could easily walk 2 miles without shortness 
of breath or anginal chest pain.  There was no history of 
paroxysmal nocturnal dyspnea, orthopnea, syncopal attack, or 
palpitations.  Testing showed that his urinary microabumin 
concentration was normal.  The diagnosis was diabetes 
mellitus, type 2.  

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under DC 7913 accurately 
reflects the extent of the veteran's disability throughout 
the initial rating period on appeal, and that a higher rating 
is not warranted.  It is also pointed out that the veteran 
has been awarded special monthly compensation for loss of a 
creative organ (erectile dysfunction) associated with 
diabetes mellitus.  Any symptoms regarding that condition 
were not considered in assessing the disability rating 
assigned to the veteran's service-connected diabetes mellitus 
itself.  

To warrant the next higher rating of 40 percent, the evidence 
must show that the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  It is clear 
from the record that the veteran's diabetes mellitus requires 
treatment with insulin and it has been suggested throughout 
that he lose weight, although a restricted diet is not 
medically apparent.  The record does not show, however, that 
the veteran has been medically instructed to regulate or 
restrict his activities due to problems controlling his blood 
sugar, i.e. a regulation of his activities due to diabetes 
mellitus.  Apparently the veteran receives somewhat limited 
exercise, but the record suggests that any lack of exercise 
is apparently by choice.  While he reports that he was told 
not to do anything "heavy" the record actually shows that 
he can take walks or even cut grass.  At the most recent 
examination, interference with daily activities was noted to 
be minimal if at all.  There simply is no medical evidence of 
record that the veteran has limited his activities in 
response to any prescribed treatment to manage the diabetes 
mellitus.  The medical records instead indicate that the 
veteran's medical providers have encouraged him to exercise 
rather than to restrict his activities as would be required 
for a 40 percent rating.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 20 percent under DC7913.  Also, the diabetes 
mellitus has not been shown to be manifested by greater than 
the criteria associated with a 20 percent rating during any 
portion of the appeal period. Accordingly, a staged rating is 
not in order and a 20 percent rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson, supra.   

Lastly, there is no evidence to this point that the veteran's 
service-connected diabetes mellitus causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, development for consideration of an extraschedular 
evaluation is unnecessary.  38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  The veteran may, of 
course, apply at any time to reopen his claim for increased 
compensation with the RO, particularly if his current 
diabetic symptoms become more disabling.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for HTN is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


